TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00134-CV



                            Andrew A. Rodriguez, P.E., Appellant

                                                v.

  Barbara Jean Foreman and Steven Carl Foreman, Individually and as Representatives
                  of the Estate of Courtney Rae Foreman, Appellees




                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
              NO. 82019-A, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Andrew A. Rodriguez has filed a motion to dismiss his appeal, noting that

appellees filed a motion to dismiss asserting that he had no right to an interlocutory appeal. We

grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a). We dismiss appellees’ motion

to dismiss.




                                             __________________________________________

                                             David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: May 17, 2006